     Case 1:18-md-02865-LAK-RWL Document 644
                                         643 Filed 07/14/21
                                                   07/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In re

 SKAT TAX REFUND SCHEME LITIGATION

 This document relates to: 1:21-cv-05339-LAK             18-MD-2865 (LAK)

                                                         ECF Case




______________________________________________________________________________

                       STIPULATION AND [PROPOSED] ORDER
                    EXTENDING TIME TO RESPOND TO COMPLAINT



         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties that the deadline for Defendant Michael Ben-Jacob to answer or file a

motion in response to the Complaint filed by Plaintiff Skatteforvaltningen in the above-captioned

case is hereby extended up to and including September 10, 2021.

         No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendant expressly reserves, any and all defenses.

         This is Defendant’s first request for an extension of time to answer or otherwise respond

to the Complaint.
     Case 1:18-md-02865-LAK-RWL Document 644
                                         643 Filed 07/14/21
                                                   07/13/21 Page 2 of 2




Dated: July 13, 2021
New York, New York



                                              ___________________

                                              Thomas E.L. Dewey
                                              DEWEY PEGNO & KRAMARSKY LLP
                                              777 Third Avenue – 37th Floor
                                              New York, New York 10017
                                              (212) 943-9000
                                              tdewey@dpklaw.com

                                              Attorneys for Defendant
                                              Michael Ben-Jacob




                                              _/s/ John T. McGoey__
                                               (e-signed with consent)

                                              John T. McGoey
                                              HUGHES HUBBARD & REED LLP
                                              One Battery Park Plaza
                                              New York, NY 10004
                                              (212) 837-6000
                                              john.mcgoey@hugheshubbard.com

                                              Attorneys for Plaintiff
                                              Skatteforvaltningen



SO ORDERED:

/s/ Lewis A. Kaplan /BT      07/14/2021
___________________________
Hon. Lewis A. Kaplan
United States District Judge




                                          2
